
we come once again to this important rostrum, on the occasion of the forty-first session of the General Assembly, in 1986, which has been proclaimed the International Year of Peace. I wish peace to you, Mr. President, peace to all delegations, peace to all nations, peace on our earth. Catharsis is not needed to recall the dream of mankind that peace will reign among all men and all peoples. Is it not the desire of all that we can extinguish the hotbeds of tension throughout the world? What would be the meaning of the celebration of this International Year of Peace were we to continue to deny the right to development of some and seek to maintain our domination over others, to continue the frenetic arms race? Can our Organization one day fulfill its raison d'etre, that is, the maintenance of peace and security in the world? Members will understand my perplexity faced with this desolate theater that is our world and conscious as I am of being a burlesque character in a play in which the stupidity of man prevents him from realizing the world of peace to which he aspires.
Last year, the fortieth anniversary of our Organization aroused great hope of a fresh start in international relations, and the celebration of the International Year of Peace should be considered as a milestone in this renewal, which calls for new thinking about the role of our Organization.
The founding Members, who had witnessed tragedies that sowed death and desolation on earth, gave the maintenance of peace pride of place in the Charter of the Organization to which we all belong.

By becoming signatories to the Charter did we not declare that
"We, the peoples of the United Nations, determined to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind, and to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small"?
By becoming signatories to the Charter did we not declare our faith in the purposes and principles of the Organization? Did we not undertake
"To maintain international peace and security ... to take effective collective measures ... for the suppression of acts of aggression ... and to bring about by peaceful means, and in conformity with the principles of justice and international law, adjustment or settlement of international disputes or situations which might lead to a breach of the peace"? Does the celebration of the International Year of Peace herald the fulfillment of our hopes for the strengthening of peace and mutual trust among nations and the advent of more just and equitable co-operation so that our Organization may fulfill its destiny?
Can the celebration of the International Year of Peace mean that the present hotbeds of tension will be extinguished, that effective negotiations on nuclear disarmament will be resumed, that it will be realized that peace on earth is essential if we are to achieve our common destiny?
This common destiny, Mr. President, is a bond between my country and yours, with which we enjoy close ties of friendship and oo-operation. It is no mere coincidence that at the time of the celebration of the International Year of Peace you are presiding over the work of our session. You belong to a country and a Continent which are the cradle of an age-old civilization and great religions the
essence of which are virtue and peace. Issued with this philosophy of peace, the corollary of which is love and tolerance - there is absolutely no doubt that you will be able to harmonize any discordant notes that nay be heard in guiding our work in harmony towards positive results. It therefore gives my delegation great pleasure to congratulate you on your unanimous election to the presidency of the forty-first session of the General Assembly. We assure you of the readiness of the delegation of Togo to co-operate with you in carrying out your heavy responsibilities.
We have not yet forgotten the outstanding nature of last year's session, on the occasion of the fortieth anniversary of our Organization. With his clear thinking, his sense of moderation and his wisdom, combined with his great diplomatic skill, Mr. Jaime de Pinie's won the admiration of all for the ability with which he presided over the work of that session. I should like to pay a personal tribute to him as well as to his country.
In this year in which ws are celebrating the International Year of Peace, no one, i think, could deny the efforts made by the Secretary-General of our Organization, His Excellency Mr. Javier Perez de Cuellar, to establish peace in the tense regions of our world. The timely initiatives he has always undertaken, which reflect his determination to attain the primary goal of our Organization - the maintenance of international peace and security - as well as his devotion, call for a special tribute, for encouragement and congratulation from my Government and my delegation. Our pleasure at seeing him participate in our work is particularly great since we were deeply disquieted to learn of the brief indisposition that had prevented him from fully assuming his functions. It is our sincere hope that he will regain his full strength so that he may continue the work to which he is devoted as the head of the Secretariat of this Organization.
The peace that we all sincerely hope for through respect for the Charter of the United Nations would be completely meaningless were we to forget that it must help to bring about the full development of man in all aspects of his being.
It seems appropriate therefore to remind ourselves once again of this basic truth by quoting the words of our Secretary-Generals
"When we pursue together the ideals and purposes of the Charter, let us be careful not to forget the quality of the world we are seeking to build and the ultimate raison d'etre of all our work: the human being as an individual for whom the Declaration of Human Rights recognizes the right to a social and international order so that human rights and fundamental freedoms can be fully respected."
It seems that we have lost sight of the quality of the world in which we want to live as well as our basic raison d'etre on this earth. How else can we explain that we have failed to resolve problems such as apartheid in South Africa, the
illegal occupation of Namibia, Kampuchea and Afghanistan, the situation in the Middle East, the Iran-Iraq war, the situation in Korea and in Central America, the arms race and the underdevelopment of young nations, among other things, Yes, apartheid must cease in South Africa. Yes, we forget too often that the fundamental raison d'etre of all our activities is man.
We too often forget that we signed the Charter of the United Nations or that we acceded to it, and in so doing, we proclaimed
"faith in fundamental human rights, in the dignity and worth of the human person".
We too often forget that human rights are universal and inherent in the human person and that they cannot vary with color of skin. For its part, as General Gnassingbe Eyadema, President-Founder of the Rally of the Togolese People and President of the Republic said:
"Togo cannot tolerate the situation of injustice and oppression now prevailing in this region, where a regime unworthy of man and of our era and contrary to any moral code is being maintained by means of extraordinary violence carried out against a population whose wrong is only the color of their skin." For that reason the Government of Togo appeals to the whole of the international community to mobilize all its resources to put an end to the despicable apartheid regime. For how long will the international community resign itself to the defiance of South Africa? Everything leads one to believe that this regime will continue to flout the international community as long as it can count on the understanding of some countries that refuse to take action against it. The purpose of United Nations resolutions calling on all States to put an end to diplomatic, military, economic and other relations with the regime of South Africa in order to inflict on South Africa sufficiently meaningful penalties to oblige it
to give up its inhuman policy of apartheid has never been achieved. The principal partners concerned take shelter behind their constitution and their own national opinion, which, however, has reacted in favor of the abolition of that apartheid policy. The Afrikaner poet Breyten Breytenbach quite rightly summed up the situation when he wrote:
"The apartheid regime only exists because the world allows it to exist. It flourishes, it is accepted, encouraged, fed, armed, and saved if necessary, because it benefits South Africa's trading partners and investors." It is comforting, however, to note that the international community has stepped up its political and economic pressure on the racist regime. That pressure must be increased and comprehensive mandatory sanctions must be implemented. We salute the Foreign Affairs Committee of the United States Senate which, at the beginning of August, almost unanimously approved the imposition of economic sanctions against the apartheid regime in South Africa, following the trade embargo already adopted by the House of Representatives.
The commercial restrictions decided on against the apartheid regime by Canada, the Scandinavian countries, the countries of the European Economic Community and others should be encouraged, so that they may attain their goal.
We praise those Governments for their determination and for the measures they have taken. The courageous position of the front-line States and of some Commonwealth States must also be commended. Those measures should be increased following the introduction by the Pretoria Government of further measures to strengthen the emergency law imposed on 12 June and aimed at giving the heads of the local police forces enormous powers, such as the power to arrest anti-apartheid militants, to impose curfews in black zones, to prohibit political activities, and
to impose restrictions on freedom of the press.
It is time that States that have refused to adopt meaningful sanctions against South Africa reacted in a similar manner. It is time for the States that continue to maintain direct or indirect relations with the racist regime of Pretoria to understand that it is they who support and encourage apartheid, with no respect for the United Nations Charter and the Universal Declaration of Human Rights, notwithstanding the dignity of the human person in South Africa. It is time for South Africa to understand that apartheid is going through its death throes and that measures must be taken immediately to bring about its elimination through peaceful means. Otherwise - without wishing to be a prophet of doom - the new multiracial, egalitarian society called for by the blacks will be writ in blood.
Such is the grim conclusion reached by Sir Shridath Ramphal, Secretary-General of the Commonwealth, when he stated at the latest Paris conference on sanctions against South Africa:
"... in 10 years, things have changed. Apartheid must cease ... and it will cease - if necessary by means of a bloody struggle whose cost in human lives will be reckoned in millions of victims, whose agony will have repercussions in every corner of our multiracial world."
No individual, no people can indefinitely put up with the tyranny of another individual or another people. No people can bear passive witness to its own destruction.
History is full of edifying examples, and a number of countries which now tacitly or openly protect the racist regime of Pretoria should recall the struggle of their own peoples to regain their rights.
Let us wake up and courageously take proper steps to bring about the peaceful advent of a multiracial, egalitarian society, before it is too late. Let us think more deeply about our reason for being on this earth and the purpose of our
existence, and we will understand the need to rid ourselves of the instincts to accumulate and to dominate whereby we deny the blacks in South Africa their human rights.
Let us not forget the words of President Eyadema:
"What we must remember is the need for the whole of humanity to guarantee humane living conditions for all individuals.19 Let us thus make an effort to guarantee to all South Africas, whether white, black colored or Indian, those humane living conditions by tolling the knell for the odious practice of apartheid. For its part, Africa is ready to face its responsibilities, not by accepting reform, modernization or any mere cosmetic change of apartheid, but its total destruction. As was proclaimed by Oliver Tambo the courageous African National Congress of South Africa (ANC) militant: "We must make the South African regime ungovernable and apartheid impracticable."o)
Still on the subject of southern Africa, the racist regime of Pretoria continues to maintain its domination over the people of Namibia. In order to perpetuate its illegal occupation of Namibia through a so-called internal solution, the South Africa Government has increased and is increasing the obstacles it has placed in the way of the implementation of Security Council resolution 435 (1978) containing the United Nations plan for that Territory's independence. Further, it has continued its acts of armed intervention against the front-line countries, with the encouragement of the supporters of the rebel groups that harass those States. As in the case of apartheid, it is essential that pressures be brought to bear on the Pretoria Government to force it to abandon this latest neocolonialist maneuver of an interim government and to recognize that the only valid course is independence granted under .'evolution 435 (1978), free of any linkage with the withdrawal of the Cuban troops from Angola. In this International Year of Peace we must hope for the advent of an independent Namibia in which the Namibians can live in peace.
It is fitting to recall in this connection operative paragraphs 1 and 6 of the Declaration on the Granting of Independence to Colonial Countries and Peoples, which state:
"1. The subjection of peoples to alien subjugation, domination and exploitation constitutes a denial of fundamental human rights, is contrary to the Charter of the United Nations and is an impediment to the promotion of world peace and co-operation.
"6. Any attempt aimed at the partial or total disruption of the national unity and the territorial integrity of a country is incompatible with the purposes and principles of the Charter cf the United Nations." (resolution 1514 (XV))
Those provisions have their basis in the Charter of the United Nations itself. Article 1, paragraph 2, of which states that one of the purposes of the United Nations is
"Tb develop friendly relations among nations based on respect for the principle of equal rights and self-determination of peoples, and to take other appropriate measures to strengthen universal peace."
A review of some of the provisions of the Declaration on the Granting of Independence t' Colonial Countries and Peoples and of the United Nations Charter is necessary in order to highlight once again the contradiction that exists between the consenting of States to the United Nations and the actual comportment of those States. Everywhere in the world we are witnessing acts of violence, whereas all our actions should be bait towards the search for peace, to such an extent that we cannot help but wonder whether people have not lost sight of the provisions of the Charter, bewitched by the sway of power, whose corollaries are hatred, intolerance and a will to dominate. Contempt for human rights unfortunately prevails throughout the world - in Namibia, in Chad, in Western Sahara, in Kampuchea, in Afghanistan, in the Middle East, in Korea, in Central America.
More than ever before, the problem of the right of peoples to self-determination exists in Namibia, a Territory that should have been independent long ago. All peace-loving States, all States for whom human rights and the rights of peoples have any meaning at all, should join efforts to see that Security Council resolution 435 (1978) is finally implemented to bring about the self-determination of the Namibian people and their independence.
In Chad, part of that country's territory is still under foreign domination. The Government of Togo, which welcomes the fact that most of the opposition groups have rallied to the legal Government in N'Djamena, hopes that soon all the people of Chad will regain control over the whole of their territory within internationally
recognized borders so that peace and concord can finally be reestablished. That is our wish for that suffering people in this International Year of Peace.
Still in Africa, the Sahraoui people are seeking self-determination. Their right to self-determination has been recognized by all, and the adoption of resolutions to that end by the United Nations General Assembly and the Organization of African Unity (OAU) can only speed up the process of self-determination. My Government welcomes the efforts being made by the former Chairman of the Organization of African Unity (OAU), Mr. Abdou Diouf, and by the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, to implement the provisions of those resolutions. It appeals to the patties concerned to return to negotiations under conditions appropriate to reaching a peaceful solution to that conflict.
Two other peoples are victims of the violation of their rights and the principles of the Charters the peoples of Kampuchea and of Afghanistan. My country has followed with great interest the development of the situation in Kampuchea. By heroically continuing their struggle to resist the impressive forces deployed by the foreign occupying troops, the Kampuchean people have given us proof of their staunch determination to live in freedom and to recover the peace wrested from them. It is that determination for peace that explains the creation of the tripartite coalition led by Principe Sihanouk for the purpose of exploring new means of prevailing upon the occupying Power to withdraw and thereby put an end to an occupation that flouts international law and the principles of the Charter. As a country of peace and dialog, Togo has always hoped for a speedy resolution cs the problem of Kampuchea. Accordingly, it has always supported the wise proposals of the General Assembly and of Prince Sihanouk, which seek merely bring about respect for the principles of the Charter in order that the peace to which the Kampuchean people are entitled can be reestablished. Determined to regain that
lost peace, the Kampuchean people has made yet another proposal, consisting of 8 points, formulating the conditions necessary to a peaceful settlement of the problem. That proposal - and we cannot overemphasize this - is inspired by the sincere desire of the people and coalition Government of Kampuchea led by Prince Sihanouk - to whom we pay a resounding tribute for his deep sense of humanity - to find a political solution to the problem. The proposal is based on the principles of our Organization and has been reflected in the relevant resolutions adopted by the General Assembly in recent years.
The Government and people of Togo would like to express their support for the latest proposal of the Kampuchean people and hopes that it will meet with a favorable response so that peace can return to that region in this year when our Organization is celebrating the International Year of Peace. In this year of peace, the international community must support that proposal in order to resolve a problem that has dragged on for far too long.
The same is true of the situation in Afghanistan. There too a people that wishes only to live in peace has for more than six years suffered from a situation of war. The foreign troops, which will go to any lengths to establish their domination, must withdraw from Afghanistan. The Organization must do its utmost to see that the relevant resolutions adopted are implemented. The indirect negotiations between Pakistan and Afghanistan are aimed at resolving the problems of millions of Afghans who have fled their homes in search of peace in neighboring countries.
It is time, therefore, for all foreign troops to withdraw from that country. Such a withdrawal would mean that the refugee question could be resolved at the same time. The announcement by the Soviet authorities that some of those troops would soon be withdrawn is a sign of goodwill to resolve the problem. We hope that
the occupying troops can soon be completely withdrawn so that the Afghan people may fully enjoy their rights.
In the Middle East we must face the fact that the diplomatic efforts to resolve the region's problem have been futile. That problem, which revolves around the question of Palestine, the Israel-Arab conflict and the civil war in Lebanon, must be resolved within the framework of an international conference, which we favor. The problem of the Middle East is one of the most serious challenges to the credibility of our Organization. The evolution in the relations between the various parties involved and concerned gives rise to some glimmer of hope that the problem may be settled. In order to achieve a comprehensive, just and lasting peace in the region, guaranteed by the two great Powers and other interested States, in particular France and the United Kingdom, the international conference on Palestine must find a solution to three main questions: first, the creation of a Palestinian State on the basis of the General Assembly resolution on the partition of Palestine; secondly, withdrawal from the territories occupied since 1967 and, thirdly, the right of all State in the region, including Israel, to live in peace within secure and recognized borders.
It is essential that solutions be found to these questions without delay, which-are the core of the Palestinian problem. This eternal question of Palestine is made even more painful and difficult because of the exacerbation of the clashing antagonisms in Lebanon. Armed confrontations between opposing factions in that couitry continue to prevent a halt in the civil war. One cease-fire agreement follows another without being kept, and the people permanently chained to a powder keg. UNIFIL should be allowed to discharge its mandate properly so that our Organization can attain the basic goal for which it was established. There must be more dynamic, more honest, more direct co-operation among the Powers concerned with the Lebanese leaders so that peace can be finally restored to that country. He appeal to the Lebanese themselves to look beyond their rivalries and contemplate healing the wounds they are inflicting on a country that used to be universally admired. In that context Togo welcomes the agreement reached on 3 September between Muslims and Christians to adopt a national charter to put an end to 11 years of civil war.
Not far from the Middle East, in South-West Asia, two brother countries continue their terrible gladiatorial struggle. At a time whet people are becoming aware of the need to strengthen co-operation among States, it is regrettable that the excesses of nationalism which have led to war between two States which should live in peace continue to keep them away from the negotiating table. The Iran-Iraq war, which is entering its seventh year, is a pointless war, and it is high time that the protagonists took stock of the great loss of human life and material damage, and realized that hopes of military victory are illusory. The efforts of the Secretary-General, of the Islamic conference and of countries that have good relations with the two brothers who are now enemies must be encouraged, so that this International Year of Peace that we are celebrating can have some meaning for the peoples of Iraq and Iran.
Once again from this rostrum, cm behalf of the Government and people of Togo, we appeal to the authorities in Iran and Iraq to think of their peoples, whose only wish is to live in peace. As President Eyadema has said:
"May universal peace reign so that the enormous resources now being devoted to war can be released and so that a world of true fraternity can be established, a world of equal justice for all where the dignity of the human person is respected." The arms merchants also should endorse that wish and supplying weapons to that theater of war. We wish to reaffirm our support for the mediation efforts of the Secretary-General, and would urge him to continue them in order to bring about a peaceful settlement of the conflict.
Elsewhere in Asia the Korean people has been divided for more than 40 years. How much longer will families remain separated? Does the international community wish to endorse that accidental and temporary partition? We do not think so, and we are convinced that all sides will learn from past mistakes. In that context, my Government has doubts about the advisability of admitting the two Koreas to the United Nations. To admit them as separate Mentors of the Organization would create a situation identical to one that we are all familiar with, that is the consolidation of two separate States and the acceptance of a de facto situation, which would be a serious obstacle to the reunification desired by the Korean people.
It is to be hoped that the obvious desire of the North Koreans for dialog with a view to reunification should receive a favorable response from the parties concerned, so that the three-point plan that they propose, which is intended to lead to the establishment of a democratic federal republic of Roryo, where at a first stage each of the two Koreas would maintain the regime of its choice, before moving on to the final stage of reunification. We reaffirm our support for that
plan. We hope that the meetings that have taken place between various humanitarian and economic bodies in the two countries can continue and be taken a stage further, so that there can be a speedy settlement of this question and peace can be restored in the Korean peninsula.
In Central America the situation has continued to worsen, endangering peace and security in that part of the world. It is regrettable that the efforts made by the Contadora Group to end the fratricidal conflict have not met with the hoped for response. If this situation continues it will considerably weaken and even rule out any chance of a negotiated solution to the problems of the region. Once again, Togo appeals to the good will of the parties concerned, and urges them to respect the principles and purposes of our Organization so that peace can be .restored to the region.
To add to the grim picture of the political situation, as if the misfortunes besetting our earth were not sufficient, another scourge is threatening us all, and is becoming increasingly dangerous every days international terrorism. It is not without reason that the media consider it the plague of our times, because it strikes without discrimination, leaving innocent victims, and sowing destruction and desolation along its path. Terrorism is a crime against humanity, whether committed by individuals, groups, or states and whatever the alleged motives. Terrorists are criminals and must be combated and condemned as such by the international community at large. The very survival of organized society is at stake. Togo adds its voice to all those throughout the world who have condemned this scourge and we call upon all States to engage in close co-operation to put a speedy end to it.
An analysis of the various situations we have just reviewed clearly shows that these have come about only because of weapons. Undoubtedly the needs of national
defense seem to justify the existence, equipment and the maintaining of armies by every nation, but unfortunately these needs encourage the trade in arms at the expense of the social, humanitarian and ethical considerations which should prevail over the arguments of profit and over political and ideological motives. Unfortunately, we are witnessing a frenzied arms race which is increasing the prospect of our own destruction, the destruction of mankind, whom we are striving to protect. How far will human vanity lead us before we understand, as President Eyaderaa has said that
"The shot that emerges from the gun causes indiscriminate casualties among the population. The nuclear bomb does not distinguish between developed or underdeveloped countries, when chemical and bacteriological weapons are released, they do not select their victims* they strike indiscriminately. The frenzied nuclear arms race is a threat to all mankind, rich and poor, developed and less developed."
We must all commit ourselves to ending the arms race, inter alia, by giving active support to the World Disarmament Campaign.
In this context my country is sparing no effort, and our desire to provide the headquarters for the United Nations Regional center for Peace and Disarmament clearly reflects that commitment. We sincerely thank the whole international community for the choice of Togo to host this important regional center. We are counting on the generosity of all peace-loving nations to contribute to the smooth running of the center. We have offered material facilities and a financial contribution to allow the center to start its work. We are counting on the good will of other States. Peace is a joint asset that all States must try to safeguard in all regions of the world. We should stress the role of the two super-Powers in
the maintenance of that peace. Thus it is to be hoped they will be able to agree on a formula for peaceful compromise in which star wars and star peace can be harmonized, so that the resources released as a consequence of the abolition of all the arsenals can be allocated to the development of States, and bring about the prosperity that our peoples desire.
Hundreds of millions of people are now living in total destitution and cannot meet their essential needs for a normal life offering them enough food and a modicum of clothing, water, a roof over their heads, and so on. Hundreds of millions of people are prevented from enjoying most of the basic and inalienable human rights contained in the Universal Declaration of Human Rights. At the same time, part of humanity, basically in the developed countries, is living in comfort and abundance. This injustice must be redressed and humanity must find a solution to this situation by contemplating a system of international co-operation able to eliminate the serious disparities in today's world and to establish a just equitable world, economic and social order, where people have the same chances of development.
More than 12 years ago the Member States of the united Nations, anxious to remedy the serious crisis besetting the world, decided, following the sixth special session of the General Assembly, to think about establishing a just, equitable international economic order. That order would replace the obsolete laws that governed international economic relations and put an end to widespread exploitation and confusion.
Today, more than a decade since its adoption, the program of Action for the Establishment of a New International Economic Order is a dead letter, because of the selfishness of the developed countries, which are still clinging on desperately to some of their prerogatives.
The North-South dialog, which should have been established between rich and poor countries to ensure harmonious growth of the world economy has become in most cases a confrontation where all kinds of interests clash.
Thus the widespread crisis, which has been going on for so many years, still goes on, even if some industrialized countries have at some point noted a few vague signs of recovery. However, it is clear that a world economic recovery cannot 
really be brought about at the expense of the developing countries, and it would be an illusion on the part of some developed States to wish to build their prosperity on the ashes of the poor nations.
The many hard-working poor people in the third world are indubitably full' partners on the international economic chess board, whose just remuneration is essential for the recovery of the world economy.
The countries of the North must fully realize the interdependence of all economies whether developed or developing. They must take all proper action to put an end to disorder and the uncertainty marking international economic trade, which so strikingly affect third world economies.
Everything should be done to halt the present order based on the phenomenon of dependence, which derives from the unequal relationships that emerged in colonial history.
This order, which was imposed on developing countries at the time when most of them suffered from colonial subjugation, is the main obstacle to their growth and keeps them, even after they have won independence, in the role of supplying raw materials and purchasing of manufactured products. Thus, the third world countries have been lagging behind the rich countries and are feeling even more acutely the after effects of the crisis and do not have any dynamism of their own to resist it. Whereas the prices of commodities that they export and which generate most of their financial resources are collapsing, the prices of the manufactured products that they import are sky-rocketing, causing a serious deterioration in the terms of trade.
The development efforts undertaken by the poor countries have thus been nullified, whereas their indebtedness is increasing beyond all tolerable limits.
This chronic indebtedness, which is for our peoples a very heavy burden, would not be so serious, so crushing, so difficult to bear, if the forces that are completely beyond our control, did not exploit the interest and exchange rates of certain strong currencies.
Impelled by a desire for profit, these forces no longer realize that the question of paying off our debts is intimately linked with an improvement in the socio-economic situation of our countries. Is it not time for the donor countries to bring about a better organized financial and monetary system? Is it not important that in order to recover their credits in good time they should contribute to the recovery of our economies, effectively giving assistance to our industrialization, enabling us to produce and to sell, by seeking to bring about the disappearance of protectionist measures preventing our products from access to the markets of the developed countries.
The world, for several years, has been going through a difficult period, where only mutual understanding and solidarity among all nations, both large and small, is the proper course of action.
The thirteenth special session of the United Nations General Assembly, held from 27 May to 1 June of this year, which stressed the critical economic situation in Africa, doubtless created better awareness of the effects of the international crisis on the African economies in the minds of all Member States which joined in devising ways and means to assist Africa. That session was timely indeed and it can never be over-emphasized that our continent, which has the sorry privilege of having two thirds of the least-developed countries, and where poverty seems to have found fertile grounds, is suffering indescribable difficulties, not only because of the widespread crisis, but because of the drought, desertification and famine.
The particularly disquieting situation in Africa was eloquently described in the document submitted by the African states and in the statement made by President Diouf of Senegal, who was then Chairman of the Organization of African Unity (OAU). We do not intend to describe that again.
We would merely here welcome the fact that the priority program for the economic recovery of Africa, 1986-1990, was taken into account in the program of Action adopted by the General Assembly.
In keeping with that program of Action, African States have undertaken to finance national and regional development programs of a socio-economic nature, and the international community has expressed its will to support and supplement their efforts.
The African countries, as was reaffirmed at the last session of the Conference of Reads of state and Government of the OAU, will respect their commitment because they have understood that they themselves must take their own destiny into their own hands before requesting assistance from the international community.
It remains for that community to show solidarity with Africa and ipso facto show proof of its resolve to promote international co-operation, which would benefit all States without exception. The interdependence of nations in the world requires that after Africa, certainly an under-developed continent, the efforts of the international community should turn to other poor regions and should consider the establishment of a just, equitable economic order. All necessary initiatives must be taken here, because the dignity of the human race, and indeed the future of peoples are at stake.
We are mindful of what President Eyadema said:, "Today the development of science and technology has brought people on
our earth closer together and has given developed nations amazing means to bring about spectacular changes in our lives. But what would be the point of this progress, the result of so much intelligence and work by the human community were these changes not to include as a prerequisite in their goals, the overall development of the human condition?"
The peoples of the third world for their part are firmly resolved to rally round and to increase co-operation among the developing countries, to supplement north-south co-operation.
This south-south co-operation which is now indispensable for many reasons, will be strengthened for the well-being of the poor nations.
Here, my delegation welcomes the results of the high-level meetings of the Group of 77 on economic co-operation among developing countries, held in Cairo in August, and the summit conference of the Non-Aligned Movement in Harare.
We commend the decisive action of the Group of 77 and the Non-Aligned Movement for south-south co-operation and thus of the socio-economic emancipation of the poorest countries.
It is also appropriate to pay a well-deserved tribute to the organizations and agencies of the United Nations system, among others, the United Nations Conference on Trade and Development and the United Nations Development program, which have been making a very useful contribution to the promotion of economic and technical co-operation among developing countries. This tribute is also extended to the Food and Agriculture Organization (FAO), which has been making decisive and effective efforts to stave off famine and to ensure self-sufficiency in food in the countries of the third world.
More than ever before, in this Year of Peace, a campaign of publicity and persuasion is needed to induce States to assume their full responsibilities to mankind, in keeping with the principles of the United Nations Charter and with human rights, in order to bring about the development of all peoples in peace and harmony. The celebration of the International Year of Peace should be an opportunity for us to question our own conduct so that it can be directed towards achieving that peace. We must regain our faith in our Organization and its principles so that we can effectively create a world where all peoples, while respecting the differences between them, can decide in complete freedom on the forms of association that they need to work on a basis of complementarity, in dignity and peace, for their happiness.
Peace to all Members.
